Citation Nr: 1042898	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the left 
knee with limitation of flexion, currently rated as 10 percent 
disabling. 

2.  Entitlement to an initial compensable rating for limitation 
of extension of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied an continued a 10 
percent rating for degenerative joint disease of the left knee, 
and denied an initial compensable rating for limitation of 
extension.  In December 2008, the Veteran testified before the 
Board in a hearing held via videoconference.  In January 2009, 
the Board remanded the claim for additional development.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's left knee 
disability has been manifested by subjective complaints of 
constant pain, giving way, locking, and stiffness, and objective 
findings of extension limited at most to 5 degrees, flexion 
limited at most to 100 degrees, medial joint line tenderness, and 
mild crepitation.  There is no clinical evidence of ankylosis, 
instability, or dislocation of cartilage.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee with limitation of flexion have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5010, 5258, 5259, 5260, 5261 (2010).

2.  The criteria for a compensable rating for limitation of 
extension of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 
5258, 5259, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. § 
4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  However, those 
provisions of should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  38 C.F.R. 
§§ 4.14, 4.40, 4.45 (2010); Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

For VA purposes, normal extension and flexion of the knee is from 
0 degrees to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  
With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes. Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  For the purpose 
of rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45 (2010).  
Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  The criteria for rating 
traumatic arthritis direct that the evaluation be conducted under 
Diagnostic Code 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joints or two or more minor joint groups, will warrant a rating 
of 10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint groups 
with occasional incapacitating exacerbations will warrant a 20 
percent rating.  Ratings based on arthritis cannot be combined 
with ratings based on limitation of motion of the same joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5010, Note (1) (2010).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  Rating of 
a knee disability under both of those diagnostic codes does not 
amount to pyramiding.  However, a separate rating must be based 
on additional compensable level of disability.  38 C.F.R. § 4.14 
(2010); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

Separate ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, where a 
Veteran has both a compensable level of limitation of flexion and 
a compensable level of limitation of extension of the same leg, 
the limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's left knee disability has been rated 10 percent 
under Diagnostic Code 5260, which pertains to limitation of 
flexion, and 0 percent under Diagnostic Code 5261, which pertains 
to limitation of extension.  38 C.F.R. § 4.71 (2010).  Diagnostic 
Codes 5010 (degenerative arthritis), 5257 (instability of the 
knee), and 5259 (symptomatic removal of semilunar cartilage), are 
also potentially applicable in this instance.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5257, 5259 (2010).

In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 
5258 (dislocation of semilunar cartilage), 5262 (impairment of 
the tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of those conditions.  Specifically, 
although the Veteran has undergone two arthroscopic procedures, 
treatment records do not show current dislocation of cartilage 
with evidence of locking, pain, and effusion of the joint.  Also, 
no impairment of the tibia or fibula, or genu recurvatum, has 
been diagnosed.  Finally, there have been no findings of 
ankylosis of the knee.

Under Diagnostic Code 5260, which contemplates limitation of leg 
flexion, a 0 percent rating is warranted for flexion limited to 
60 degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2010).  

Under Diagnostic Code 5261, which contemplates limitation of 
extension of the leg, a 0 percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is warranted 
for extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 degrees; 
and a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a (2010).

In August 2004, the Veteran's private physician submitted a 
statement that he had treated the Veteran for three to four years 
for his left knee disability and that the Veteran had suffered 
from meniscus degeneration with recurrent knee pain.  The knee 
pain was also due to osteoarthritis.

On December 2004 VA examination, the Veteran reported that as 
part of his occupation as a security guard at a ship yard, he had 
to climb aboard ships, and walk up and down stairs, steps, and 
ladders, all of which aggravated his knee disability.  He 
reported three flare-ups of severe pain in the previous year that 
lasted from three days to one week.  He did not use a cane or 
brace, but used an over-the-counter sleeve.  Physical examination 
revealed a somewhat slow and stiff gait with slight limp.  Range 
of motion testing revealed extension to 5 degrees and flexion to 
115 degrees.  There was increased pain on motion, with no 
additional limitation of motion on repetitive testing.  There was 
tenderness of the medial and lateral joint, and patellofemoral 
tenderness and pain on patellar compression.  There was no 
ligamentous instability.  X-ray examination revealed mild to 
moderate degenerative joint disease.  The diagnosis was residual 
of an old left knee injury, status post arthroscopy times two 
with excision of medial meniscus tear. 

In May 2006, a safety inspector who worked with the Veteran 
stated that over the past few years, he noticed the Veteran 
experienced difficulty climbing steps and stepping and climbing 
over objects as part of his duties as security guard.  Also 
submitted was a statement from the chief of security who stated 
that the Veteran had to climb and walk for long periods of time 
as part of his employment and that he had to miss several days of 
work due to pain in the upper and lower extremities.  He stated 
that the Veteran's medical condition could in the future make it 
so that he could no longer work as a security guard.

VA treatment records show that in May 2006 the Veteran complained 
of chronic left knee pain.  He was able to walk without 
assistance.  In August 2006, the Veteran reported that he 
suffered increased neck and back pain after completing ten hour 
shifts at his job.  His degenerative joint disease of the left 
knee was considered stable.  In August 2007, it was noted that 
the Veteran was doing well taking pain medication for his left 
knee disability.  In March 2008, it was noted that he had 
degenerative joint disease of the left knee with crepitation and 
trace pedal edema.  His pain medication was increased upon 
request.  He was walking with a cane. 

At his December 2008 hearing before the Board, the Veteran stated 
that he suffered from continuous left leg pain, and that on some 
days he could hardly stand.  He stated that he could not 
straighten or extend the leg all the way and that sometimes it 
would give out.  He took pain medication three times per day for 
his knee every day and wore knee braces on flare-ups.  His job as 
a security guard aggravated his knee pain because he had to move 
throughout his shifts.  He felt knee pain all the time when he 
walked, and he avoided walking altogether.  He could hear his 
knee pop when he walked and if he walked for a prolonged period 
of time, it would give way.  He used a cane to walk at all times.  
The knee was often swollen.  He had lost sixteen days from work 
in the previous year due to knee pain.  

VA treatment records show that in April 2009, the Veteran was 
walking with a cane.  His knees showed mild crepitation.  X-ray 
examination showed mild degenerative joint disease, worse on the 
left, with no changes since 2004.  

On April 2010 VA examination, the Veteran reported that he had 
been laid off from his job in 2008.  He denied incapacitation due 
to his left knee disability or impediment to his daily 
activities.  He reported he typically took pain medication twice 
per day for his knee pain.   He reported that his knee had become 
progressively worse as he aged, and that his past employment 
aggravated the condition.  He reported constant pain, popping, 
and clicking of the left knee, with decreased strength.  He 
experienced an increase in pain when climbing stairs, walking, or 
squatting, and the pain was worse in cold weather.  He used a 
heated massage machine and warm salt soaks to ease the pain.  He 
had no other knee treatment in the previous year.  Physical 
examination revealed no joint line tenderness, point tenderness, 
edema, effusion, or erythema.  There was 3+ pitting edema, worse 
on the right leg.  Range of motion demonstrated flexion to 100 
degrees and extension to 5 degrees.   Lachman, anterior and 
posterior drawer, and McMurray tests were all negative.  Strength 
testing was within normal limits.  The Veteran could rise from a 
seated position without assistance, and was noted to rely on his 
left side heavily.  There was no additional limitation or loss of 
function on repetitive testing.  X-ray examination revealed a 
slight increase in tricompartmental spurring of the left knee.  
The diagnosis was degenerative joint disease of the left knee, 
with minimal functional limitations.  

For VA purposes, normal extension and flexion of the knee is from 
0 degrees to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  
Range of motion testing throughout the pendency of the appeal, 
such as on examination in December 2004 and April 2010 , shows 
limitation of extension to 5 degrees and flexion to 100 degrees.  
Limitation of extension to 5 degrees and flexion to 100 degrees 
does not warrant a compensable rating under the applicable 
criteria.  Therefore, the Board finds that Diagnostic Codes 5260 
and 5261 cannot serve as a basis for an increased rating in this 
case.  The flexion of the Veteran's left knee would have to be 
limited to 45 degrees in order to warrant a compensable rating of 
10 percent and to 10 degrees of extension to warrant a 
compensable rating of 10 percent.  Here, the evidence shows that 
even on repetitive testing, completed on both VA examinations, 
there was no additional loss of motion to warrant a compensable 
rating for limitation of either flexion or extension.

Next, the rating criteria for Diagnostic Code 5257 (other 
impairment of the knee) provide that knee impairment with 
recurrent subluxation or lateral instability is rated 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  
However, in this case, despite that the Veteran has stated that 
he experienced a giving way of his left knee, the Board finds 
that the medical evidence does not support the assignment of a 
separate rating under Diagnostic Code 5257.  Significantly, on 
December 2004 VA examination, no ligamentous laxity was found, 
and on April 2010 VA examination,  Lachman, anterior and 
posterior drawer, and McMurray tests were all negative.  Physical 
examination revealed no evidence of instability of the left knee.  
Further, VA treatment records dated throughout the pendency of 
the appeal do not demonstrate findings of instability of the left 
knee.  While the Veteran has reported instability, the Board has 
placed more weight on the clinical findings of the VA examiners 
because of their medical expertise and training.  Accordingly, 
the Board finds that Diagnostic Code 5257 cannot serve as a basis 
for a higher or separate rating in this case.

The Veteran has been awarded a 10 percent rating under Diagnostic 
Code 5260 based upon limitation of flexion.  The Board finds that 
because the Veteran displays noncompensable limitation of 
flexion, it is more appropriate to rate his left knee disability 
as 10 percent under Diagnostic Code 5010, which pertains to 
degenerative arthritis.  38 C.F.R. § 4,71a, Diagnostic Codes 
5010, 5260 (2010).  In any event, a rating based on limitation of 
motion cannot be combed with a rating pursuant to Diagnostic Code 
5010 for the same joint.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic 
Code 5003, Note (1) (2010).

The Board has considered is whether the Veteran is entitled to a 
higher rating under Diagnostic Code 5010 for his degenerative 
arthritis.  Under Diagnostic Code 5010, a 20 percent rating is 
not warranted unless X-ray evidence shows involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  The knee is considered 
a major joint.  However, because in this case there are not two 
or more major or minor joints involved for which the Veteran has 
established service connection for arthritis, he is not entitled 
to a rating greater than the current 10 percent rating under 
Diagnostic Code 5010.

In addition, the Board has considered whether separate ratings 
are warranted for limitation of extension, limitation of flexion, 
and recurrent instability.  However, the Board finds that the 
criteria for a compensable rating are not met under any of those 
diagnostic criteria, and thus separate ratings are not 
appropriate.

Finally, under Diagnostic Code 5259, a maximum rating of 10 
percent is awarded for the symptomatic removal of semilunar 
cartilage.  While the Veteran has undergone two previous 
arthroscopic procedures with excision of medial meniscus tear, 
and there is evidence of tenderness at the medial joint line 
evidencing disability symptom otology that might fall under this 
criteria, he is already in receipt of a separate 10 percent 
rating under 5010 for limitation of motion.  Because that 
limitation of motion includes consideration of painful motion, 
the Board finds that the symptomatology of pain in the knee is 
already contemplated in the currently assigned rating.  Therefore 
Diagnostic Code 5259 cannot serve as a basis for an increased 
rating in this case.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 
5259 (2010).  To also compensate the Veteran under Diagnostic 
Code 5259 would amount to impermissible pyramiding because the 
Veteran's symptoms of limitation of motion due to pain are 
already compensated in the currently assigned rating.  38 C.F.R. 
§ 4.14 (2010).

The Veteran contends that his left knee disability flares up when 
walking or climbing stairs, especially in the cold weather.  
However, although it is clear that the Veteran does experience 
flare-ups of his left knee disability, the Board finds it 
unlikely, and there is no medical evidence which suggests that, 
on repetitive use, the left knee would be restricted by pain or 
other factors to only 45 degrees flexion or 10 degrees extension.  
VA examination has consistently demonstrated flexion limited at 
most to 100 degrees and extension limited at most to 5 degrees, 
even on repetitive use.  Thus, even considering the effects of 
pain on use, the evidence is against a finding that any further 
limitation due to pain results in the left knee being limited to 
a sufficient extent to warrant a higher rating or any separate 
rating.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In this case, the Board finds that the Schedule is not 
inadequate.  The Schedule provides for higher ratings for the 
Veteran's service-connected knee disability.  The evidence does 
not show that the Veteran's knee disability is productive of 
marked interference with employment which would be exceptional 
for that envisioned by the rating schedule at the Veteran's 
current rating nor does the evidence show frequent 
hospitalization related to the knee.  Rather, the evidence shows 
that the Veteran was able to complete the duties of security 
guard, including standing and climbing for ten hours shifts, 
until the end of his employment in 2009, despite his left knee 
disability.  While the job duties may have been more difficult, 
the Board finds that they were possible.  The evidence also does 
not show frequent hospitalization due to the disability.  For 
these reasons, the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that the Veteran's left knee 
disability has warranted no more than a 10 percent rating 
pursuant to Diagnostic 5010 throughout the pendency of the 
appeal, and has not warranted any separate compensable rating 
under Diagnostic 5261, since May 7, 2004.  As the preponderance 
of the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in May 2004, June 2004, August 
2004, and February 2009; a rating decision in March 2005; a 
statement of the case in December 2005; and a supplemental 
statement of the case in July 2007.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the final 
adjudication in the May 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained two medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.




ORDER

A rating in excess of 10 percent for arthritis of the left knee 
with limitation of flexion is denied.

A compensable rating for limitation of extension of the left knee 
is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


